DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, the limitation, “…an inert material provided in the second space and configured to provide a cooling effect during combustion”, is indefinite because it is unclear which element is being provided with the “cooling effect”.
Furthermore, it is unclear whether the term, “during combustion”, refers to the combustion of the pyrotechnical charge filling the first space, to the combustion of the “booster propellant” provided in the second space, or to the combustion of both the pyrotechnical charge and the booster propellant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (US 7,343,859 B2); hereinafter, “MATSUDA”, in view of LI Chang, DU Zhiming, "Progress in Cooling Technology for Pyrotechnic Gas Generator", ENERGETIC MATERIALS, Volume 12, Issue 5, pages 309 - 313 (Year: 2004), hereinafter, “Energetic Materials”.
Regarding claims 1, 3 and 17, MATSUDA discloses an igniting unit (Fig. 4), comprising: an electric igniter 2a, comprising a first inner cap 41 with a space filled with a pyrotechnical charge 54a; a second outer cap 42, wherein the first inner cap 41 forms a second space with the second outer cap 42 (Fig. 4).  MATSUDA discloses a propellant charge 54b received in the second outer cap 42 (Fig. 4).
MATSUDA does not specifically disclose an inert material provided in the space between the first inner cap 41 and the second outer cap 42.
“Energetic Materials” disclose a pyrotechnic gas generator gas cooling apparatus (Figs. 1, 2; pages 309-313) comprising an inert cooling agent 3 in a cooling chamber, the cooling agent configured to provide cooling of the propellant charge 2 of the electrical igniter upon ignition.
Regarding claims 1, 3 and 17, it would have been obvious, in view of “Energetic Materials”, to one of ordinary skill in the art before the effective filing date of the invention, to provide an inert cooling agent to the second space of the MATSUDA electric igniter, so as to provide cooling and a reduction in temperature upon ignition of the electric igniter. 
Regarding claim 2, “Energetic Materials” discloses an embodiment wherein the inert cooling agent 3 is the sole material provided in a second chamber above the propellant charge chamber 2 (Fig. 2) or in a chamber outside the propellant charge chamber 2 (Fig. 1).  
In view of “Energetic Materials”, to modify MATSUDA such that the inert cooling agent was the sole material in a separate space above the pyrotechnic charge chamber 10, would have been an obvious design modification to POSITA before the effective filing date of the invention, such a modification avoiding the step of mixing the inert cooling agent with the pyrotechnic charge during assembly of the MATSUDA electric igniter.
Regarding claim 5, “Energetic Materials” discloses that the inert cooling agent comprises borax (borates), calcium carbonate, glass fibers (silicates).  
In view of “Energetic Materials”, it would have been obvious to POSITA before the effective filing date of the invention to select any of borax (borates), calcium carbonate, glass fibers (silicates) as the inert cooling agent in MATSUDA igniter as modified by Energetic Materials.
Regarding claims 11-16, it is at least inherent that the MATSUDA igniter can be used as a component of an inflator, an airbag module, a vehicle safety system, or any combination thereof, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to do so.  It is noted that “Energetic Materials” discloses the widespread use of pyrotechnic gas generators in various airbag systems (see abstract).
Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUDA et al. (US 7,343,859 B2); hereinafter, “MATSUDA”, in view of LI Chang, DU Zhiming, "Progress in Cooling Technology for Pyrotechnic Gas Generator", ENERGETIC MATERIALS, Volume 12, Issue 5, pages 309 - 313 (Year: 2004), hereinafter, “Energetic Materials”, as applied to claim 1 above, and further in view of LIU, ZHONG, et al. (CN 102092356 A – see the English translation cited on the 892 accompanying this office action).
Regarding claim 6, LIU, ZHONG et al. disclose electric igniter (Fig. 1) is a prefabricated igniter comprising a bridge wire 7 connected to two pins 9, 10 in an electrically conductive manner, wherein the electric igniter is a PTMS (plastic to metal seal) igniter comprising a plastic body 1 in which the two pins are embedded whereby the plastic body is connected to the first inner cap.  To modify the MATSUDA igniter as per the structure recited in claim 6 would have been an obvious design choice to POSITA before the effective filing date of the invention, the modification conferring electrical insulative and additional sealing properties to the MATSUDA igniter.
Regarding claim 9, MATSUDA discloses that the outer cap 42 is made from metal.
Regarding claim 10, MATSUDA discloses that the outer cap 42 is connected to the electrical igniter by laser welding or other known connection means known in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 17 have been considered but are moot because of the new grounds of rejection.  The “ENERGETIC MATERIALS” publication is analogous art because it is in the same field of endeavor, specifically, inflator components and aspects thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO FORM 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641